Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
23, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00407-CR



                        IN RE JACK TERRILL, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              183rd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1605125

                         MEMORANDUM OPINION

      On May 15, 2019, relator Jack Terrill filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Chuck Silverman, presiding
judge of the 183rd District Court of Harris County, to dismiss relator’s indictment
because his constitutional right to a speedy trial has been violated.

      Relator states that he filed a motion for a speedy trial in the trial court,
demanded that he be brought to trial, and objected to a continuance of his case, but
the trial court failed to act upon relator’s requests. Relator has court-appointed
representation. A criminal defendant is not entitled to hybrid representation, and the
trial court is free to disregard any pro se motions filed by a defendant who is
represented by counsel. Jenkins v. State, No. PD-0086-18, 2018 WL 6332219, at*6
n.47 (Tex. Crim. App. Dec. 5, 2018); Robinson v. State, 240 S.W.3d 919, 222 (Tex.
Crim. App. 2007). In the absence of a right to hybrid representation, relator has not
presented anything for this court’s consideration. See Patrick v. State, 906 S.W.2d
481, 498 (Tex. Crim. App. 1995); Turner v. State, 805 S.W.3d 423, 425 n.1 (Tex.
Crim. App. 1991).
      Relator has not shown that he is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2